Opinion filed June 25, 2015




                                      In The

        Eleventh Court of Appeals
                                  ___________

                              No. 11-15-00117-CR
                                 ___________

               SHARLON DENISE WILLIAMS, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee

                      On Appeal from the 50th District Court
                             Baylor County, Texas
                           Trial Court Cause No. 5498


                      MEMORANDUM OPINION
      Sharlon Denise Williams, Appellant, filed an untimely notice of appeal from
a conviction for accident involving injury or death—fail to render assistance. We
dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on September 13, 2013, and that her notice of appeal was filed in the district
clerk’s office on May 19, 2015. When the appeal was filed in this court, we notified
Appellant by letter that the notice of appeal appeared to be untimely and that the
appeal may be dismissed. We requested that Appellant respond to our letter and
show grounds to continue. Appellant has not filed a response to this court’s letter.
      Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant’s notice of appeal was filed with the clerk of
the trial court 613 days after sentence was imposed. The notice of appeal was,
therefore, untimely. Absent a timely filed notice of appeal or the granting of a timely
motion for extension of time, we do not have jurisdiction to entertain this appeal.
Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993). Neither a notice of appeal nor a motion for extension were filed within the
fifteen-day period permitted by TEX. R. APP. P. 26.3. This court, as an intermediate
appellate court, has no jurisdiction to grant an out-of-time appeal or to grant an
untimely motion for extension; the Texas Court of Criminal Appeals is the only court
with jurisdiction in final postconviction felony proceedings. Olivo, 918 S.W.3d at
522–24, 525 n.8; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.
App. 1991).
      This appeal is dismissed for want of jurisdiction.


June 25, 2015                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                           2